Citation Nr: 1524540	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-21 925	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from October 24, 1975 to November 20, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the Winston-Salem RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that a February 2015 letter was sent to the Veteran informing him that a hearing before a Veterans Law Judge had been scheduled for April 1, 2015 at the Board's offices in Washington D.C.  However, the hearing notice provided to the Veteran's representative was returned to the RO by the U.S. Postal Service as undeliverable and there is otherwise no indication in the record that he received notice of the previously-scheduled hearing. 

In addition, correspondence from the Veteran's representative, dated April 1, 2015, shows that the Veteran's representative did not receive notice of the hearing and that the Veteran has since been advised that his hearing before the Board would be postponed and rescheduled at the Newark RO, which is presumably the closest RO to the Veteran's new residence.  Therefore, the appeal must be remanded in order to provide the Veteran his requested hearing before the Board at his local RO, either in person or via videoconference.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Veteran's local RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to the Veteran's most recent address of record and to his representative at his most recent address of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

